Per Curiam.

The process having been returned, at the place where it was returnable, and both parties appearing there, the *fus^ce had a right to adjourn the trial of the cause to any oth*113er convenient place, without the consent of the parties. But, in this case, the parlies did assent, by not objecting, and by accompanying the Justice. The authorities relied upon are very different from this case. In Case v. Van Ness, it did not appear where the Court was held, and the judgment was by default. The Court would not intend that the trial was at the place where the process was returnable. If not, then the defendant may have appeared in pursuance of the process. In Stewart v. Meigs, the process was returned and the trial had, at a place different from that mentioned in the process, though the defendant did not appear.
Judgment affirmed.